Title: To George Washington from Battaile Muse, 15 October 1787
From: Muse, Battaile
To: Washington, George



Honourable Sir,
Octr 15th 1787

By Dennis I Send you a Bay mare which I have Procured For your Advantage In the way of rent—Money is So Very Scearce that I cannot Procure it in Every Case nor Indeed at any rate. the Mare is now with Foal & is Six years old Last Spring the price Ten pounds Fifteen Shillngs ⅌ Voucher in my hands Please To Send me a receipt For that Sum.
your accts Stands in my Favour I do not Expect To have any money in my hands untill after christmast if I Should be so Fortunate as To Collect any You shall receive it. I expect To be In Alexandria about the 7th day of Next Month and if Possable will Call at Mount vernon—I wish you To Send by Dennis if agreeable about Eight Blank Leases Signed & witness For Some Lots in Fauquier—when I Bargain with a Tenant it’s Best To Secure the Conditions by Lease Immediatly To Prevent disputes & Trouble.
the disputed Lines in Fauquier County is not yet run and I cannot say with any certainty when it will be done.
Mrs Lemert is Very much in arrears and Seem not To Lessen the Debt but Very Little also Henry Shover is much in arrears—Pray advise me whether I am To distress them.
John Thompson on goose creek Tract run of Last Spring Considerable in Debt I Sued Him He being Very Poor—I Drew the Suit at His Cost & have Procured Security For the Payment of Twenty Pounds in January Next.

charles Rector on the Same Tract Run a way Ninety odd pounds in your Debt He is Very Poor—I am a Fraid to Sue Him—Perhaps if He was Sued He would give Security To Pay Twenty Pounds at Some Future day.
Colo. Kennday Cannot Pay In ⟨mutilated⟩ His assumsit For the Debt.
Mr Rutherford Has Paid of His note not with Interest. I have nearly Secured all other Debts only the above Mention’d—I have the Honour To Be your Obedient Humble Servant

Battaile Muse

